Citation Nr: 0200758	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  95-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling, to include 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The appellant had active military service from September 1972 
to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied this claim.  In April 
1997, a hearing was held before this Board Member.

In July 1997, August 1999, and November 2000, this case was 
remanded for additional development.  The RO has complied 
with all Remand instructions, and the case is ready for 
appellate disposition.

In the December 2001 written presentation to the Board, the 
appellant's representative raised the issue of entitlement to 
an extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the appellant's hypertension.  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board has been recharacterized as shown above in 
order to include this issue.


FINDINGS OF FACT

1.  Although the appellant takes medication for his 
hypertension, there have been no diastolic readings of 110 or 
more and no systolic readings of 200 or more, and he does not 
experience definite symptoms as a result of his hypertension.

2.  The appellant's hypertension does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.104, 
Diagnostic Code 7101 (1997 and 2001).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
hypertension.  38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records; his 
contentions, including those raised at his recent personal 
hearing; reports of VA examinations conducted between 1973 
and 2001; recent VA records for treatment between 1994 and 
2000; and records from the Social Security Administration, 
which include a variety of private medical records and copies 
of VA examinations, dated in the 1970s and 1980s.  Only the 
evidence pertinent to the issue on appeal is discussed below.

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the appellant's claim for an increase for his 
hypertension.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
this claim.  Accordingly, the Board can issue a final 
decision on this claim because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review. 

With respect to VA's duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the appellant was already of record 
and sufficient to complete his claim for benefits.  The 
rating decision issued in 1995, as well as the statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
informed the appellant of the type of evidence needed to 
substantiate his claim for an increase.  The appellant was 
asked at his personal hearing for complete information as to 
where he had been treated for his hypertension (i.e., 
information needed to support his claim).  He was also sent a 
letter in October 1999 asking for this information.  
Furthermore, in June 2001, the RO sent the appellant a letter 
explaining the VCAA and asking him to submit certain 
information; he did not respond.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, the SOC and SSOC, and letters to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

With respect to VA's duty to assist the appellant, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the claimant.  In 
addition, where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations in 
1998, 2000, and 2001.  There is no objective evidence 
indicating that there has been a material change in the 
severity of his hypertension since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  He 
has not made any specific statements about how this disorder 
is worse than what was reported when VA last examined him.  
All medical records referenced by the appellant have either 
been obtained or are not available.  He reported receiving 
treatment only at the VA Medical Centers in Alexandria and 
New Orleans.  The Alexandria records have been obtained.  
However, the New Orleans facility has no records for 
treatment since 1997, which was the time period reported by 
the appellant.  There is no indication that relevant (i.e., 
pertaining to recent treatment for hypertension) records 
exist that have not been obtained.  The Board concludes there 
is sufficient evidence to fairly rate the service-connected 
disability.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

A.  Schedular rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the claimant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the claimant's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Hypertension is evaluated under Diagnostic Code 7101.  The 
rating criteria for evaluating cardiovascular diseases, 
including hypertension, were amended effective January 12, 
1998.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  The modified rating schedule slightly changed the 
rating criteria for hypertension under Diagnostic Code 7101.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the claim for a higher rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to this claim, if indeed one is more favorable than 
the other.

The RO considered the old regulations when the claim was 
initially adjudicated in 1995.  The new regulations were 
considered in the September 1998 supplemental statement of 
the case, which included the new rating criteria.  Therefore, 
the appellant and his representative have been given notice 
of the old and new regulations and have had an opportunity to 
submit evidence and argument related to both regulations. 

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 10 percent rating was 
warranted for hypertension where the diastolic pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The rating schedule noted that when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id.  A 20 percent rating required 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a 10 percent rating is 
warranted for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

Regardless of which criteria are used to evaluate this claim, 
the preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for hypertension.  
The appellant does take medication for his hypertension and 
has apparently done so for many years (although perhaps on an 
inconsistent basis).  His medication was increased recently.  
However, the medical evidence does not show that his 
diastolic pressure has been predominantly 110 or more or that 
his systolic pressure has been predominantly 200 or more, or 
that he has definite symptoms due to his hypertension.

The evidence does not show a history of diastolic pressure of 
predominantly 110 or more.  The Board has reviewed the blood 
pressure readings shown in the VA outpatient records dated 
from 1994 to 2000, as well as those shown on recent VA 
examinations.  The appellant's diastolic pressure has 
predominantly been less than 100, with no findings of 110 or 
more.  Also, he has had no systolic pressure readings of 200 
or more.  As the VA examiner who conducted the examination in 
2000 stated in 2001 after a thorough review of the medical 
evidence, the appellant's hypertension has been stable and is 
well controlled with medication.

Moreover, the medical evidence does not establish that the 
appellant has any definite symptoms as a result of his 
hypertension.  He does consistently complain of cardiac-
related symptomatology, such as chest pain or shortness of 
breath.  However, no medical professional has related these 
symptoms to his hypertension.  In fact, there are several 
medical opinions of record indicating that these symptoms are 
due to the appellant's nonservice-connected uncontrolled 
diabetes or his psychiatric disorder.  As the VA examiner who 
conducted the examination in 2000 stated in 2001 after a 
thorough review of the medical evidence, the appellant has no 
complications due to his hypertension.  X-rays of the chest 
have shown the heart size to be normal.  Stress tests 
conducted in 1998 and 1999 were reported as normal.  The VA 
examiner in 2001 stated that there is no clinical evidence of 
any sustained cardiac disease, including coronary artery 
disease.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for hypertension under Diagnostic Code 7101 regardless 
of which criteria are used to evaluate this claim.

B.  Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
hypertension was raised by his representative in the December 
2001 written presentation to the Board. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the appellant's 
hypertension.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992). 

In this case, the appellant's due process rights are not 
violated by this Board decision.  The question of an 
extraschedular rating is a component of the claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  While the Board does not have the authority to grant 
an extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the 
appellant's representative has specifically raised this issue 
and had an opportunity to present argument on it (i.e., as to 
how the service-connected disorder affects his abilities at 
work), there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13. 

The schedular evaluations for hypertension are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for hypertension where specific 
objective criteria are met.  The appellant does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that he has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The appellant has not required 
any periods of hospitalization for his hypertension.  
Moreover, he has essentially required little outpatient 
treatment for this condition, other than routine medication 
monitoring.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  The appellant's 
symptoms consist of elevated blood pressure readings, and it 
is exactly these symptoms for which he is being compensated.  
In other words, he does not have any symptoms from his 
hypertension that are unusual or are different from those 
contemplated by the schedular criteria.  Although the 
appellant has not been gainfully employed for several years, 
there are no indications that this is due, in any way, to his 
hypertension.  In fact, the records from the Social Security 
Administration indicate the basis for his application for 
disability benefits was not hypertension, but various 
nonservice-connected conditions such as back and psychiatric 
disorders.  The medical records collected by the Social 
Security Administration either refer to no history of 
hypertension or merely state the appellant had a history of 
hypertension, without any indication this was a problem for 
him.  There was a cardiac irregularity noted in October 1980 
(an electrocardial conduction defect), but this was felt to 
be due to the antidepressant medications the appellant was 
taking.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

C.  Medical opinion

The Board notes that the appellant's representative has 
requested that the Board obtain an independent medical expert 
(IME) opinion as to etiology of the appellant's complaints of 
chest pain, shortness of breath, dizziness, etc.  When, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board will obtain an IME.  38 C.F.R. 
§ 20.901(d).  A claimant or his representative can request 
that the Board obtain an IME, and the request will be granted 
upon a showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal that warrants obtaining such an opinion.  
38 C.F.R. § 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's representative has not shown good cause, in that 
a complex or controversial medical or legal issue involved in 
this appeal was not identified in conjunction with the 
request.  Second, the Board's own review of the record does 
not disclose that there is a complex or controversial medical 
or legal issue in this case.  Rather, there is medical 
evidence conclusively establishing that the appellant's 
complaints of cardiac-related symptomatology are due to a 
nonservice-connected condition (whether it be diabetes, a 
psychiatric disorder, or a combination of the two), without 
any medical evidence to the contrary.  Therefore, there is 
certainly no "controversy."  


ORDER

Entitlement to a disability rating higher than 10 percent for 
hypertension, to include entitlement to an extraschedular 
evaluation, is denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

 

